Citation Nr: 1751107	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  09-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active service from April 1972 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In September 2012, the Board remanded the issues of service connection for a right hip disability and entitlement to a TDIU.  In June 2014, the Board denied the claim for service connection for a right hip disability and remanded the claims for service connection for PTSD and TDIU to afford the Veteran a Travel Board hearing regarding those issues.  The Veteran subsequently requested a videoconference hearing.  A videoconference hearing scheduled in January 2017 was canceled by the Veteran.  

The Veteran appealed the Board's September 2012 decision to the United States Court of Appeals for Veterans' Claims.  In July 2015, the Court granted a Joint Motion for Partial Remand.  The remand indicated that the Board should attempt to obtain the Veteran's vocational rehabilitation records, which could be relevant to his claims for service connection for right hip disability and PTSD.  In October 2015, the Board remanded the claims.  The remand directed the RO to attempt to obtain the Veteran's vocational rehabilitation records.  

In February 2017, the Board remanded the claims.  The remand directed the RO to obtain a VA examination regarding the right hip disability and PTSD.  The remand indicated the claim for TDIU was intertwined with the service connection claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to service connection for a right hip disability and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD and major depression, was not "noted" at entry into active service in January 1972.

2.  An acquired psychiatric disorder, to include PTSD and depression, did not clearly and unmistakably exist prior to service.

3.  The Veteran has a current diagnosis of PTSD, which is related to an in-service stressor.

4.  Major depression is related to his service-connected left knee and left hip disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric condition, to include PTSD and major depression, have been met.  38 U.S.C.A. §§ 1110 , 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Psychoses, but not acquired psychiatric disorders, are listed as a chronic condition under 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to the claims for service connection for an acquired psychiatric disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125  (a); a link, established by medical evidence, between current symptoms and the in-service stressor; and, credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304 (f). Section 4.125(a) requires the diagnosis to conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

Under 38 C.F.R. § 3.304 (f)(3) (2017), when the Board cannot conclusively establish whether a personal assault stressor occurred, the Board may request a medical opinion to address the issue and determine: (1) whether the evidence, to include any in-service or post-service behavior changes, indicated that the Veteran's claimed sexual assault occurred, and (2) whether the Veteran's psychiatric symptomatology meets the DSM-IV criteria for PTSD based on a credible, verified stressor.  See 38 C.F.R. § 3.303 (f) (VA may submit evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R. § 3.304 (f)(5), allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Menegassi, 638 F.3d at 1382.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. §  3.310 (a) (2017).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.
To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

The Veteran claims service connection for PTSD due an assault in service.  He alleges that he was beaten and abused by other service members.  In statements in support of his claim, the Veteran reported that he injured his left knee and left hip in service and was confined to his quarters.  He reported that he was scheduled for medical discharge, but the discharge took more than a month.  The Veteran stated that other soldiers in his quarters were angered that he did not have to take part in physical training.   The Veteran asserts that he was attacked by members of his unit on multiple occasions while waiting to be discharged.  He alleges that he was the victim of three "blanket parties."  He stated that, during these incidents, a blanket was thrown over his head, and he was punched in the head, stomach and knees.  See Statement, dated March 14, 2006.  

The Veteran had active service from April 1972 to March 1973.  The January 1972 enlistment examination does not show any notations of a psychiatric disorder.  Service treatment records do not reflect complaints or treatment for a psychiatric disorder.  

Post-service treatment records reflect psychiatric diagnoses including PTSD and major depressive disorder.  The records reflect varying opinions regarding the etiology of his psychiatric condition.

A January 1997 VA treatment record reflects that the Veteran reported depression and anger, which was primarily related to his inability to keep a job on a long-term basis.  

A March 2000 VA treatment record shows that the Veteran reported that he had a physically abusive childhood.  He reported multiple traumatic incidents in his life including the deaths of family members.  The Veteran reported that he was in a fight in service, in which he broke someone's jaw.  He did not report any history of assault in service.   A psychologist noted that a diagnosis of PTSD should be considered.  

A March 2002 VA treatment note reflects that the Veteran reported that a man hit on him when he was in the military.  He reported that, after he rejected the man's advances, he had a sheet thrown over him and was beaten by several people.  He reported that it started bothering him several months earlier and he had dreamed about it every night since.  A psychologist diagnosed major depression, severe.  The psychologist opined that the Veteran did not appear to meet the criteria for a diagnosis of PTSD but appeared to be very depressed about his inability to work and limitation due to his injuries.  

In December 2002, the Veteran complained of depressive symptoms secondary to physical limitations from chronic leg, hip, and knee pain.  A VA psychologist diagnosed depressive disorder 

A June 2003 VA treatment note reflects that the Veteran contacted VA with a complaint of recurrent nightmares related to military service.  He was advised to go to the emergency room.  A VA treatment note dated in June 2003 shows that the Veteran reported to the emergency room with complaints of recurrent nightmares for several months.  The Veteran recounted significant abuse in the service.  He reported that he had an accident to his hip and knees and was confined to quarters by a physician.  This apparently angered other servicemen, and they gave him a "blanket party" twice, repeatedly hitting him while he slept.  The Veteran reported that he had to sleep outside the barracks and was caught sleeping by the colonel's office.  Following discharge, he had "bad dreams" for about three and a half years and was seen by a psychiatrist.  A physician diagnosed chronic PTSD by history.  

An August 2003 treatment record reflects that the Veteran reported being beaten in boot camp.

An October 2003 VA treatment record shows that the Veteran reported being attacked multiple times in service.  Axis I diagnoses included polysubstance abuse and secondary gain. 

 An October 2009 VA treatment record shows that the Veteran reported depression due to physical limitations.  He was diagnosed with major depression.  In November 2009, a VA psychologist diagnosed major depression, directly related to physical problems. 

A February 2015 VA treatment record shows that the Veteran was diagnosed with childhood PTSD and severe major depressive disorder.

The Veteran had a VA examination in April 2017.  The examiner diagnosed unspecified personality disorder.  The examiner opined that a personality disorder was not caused by any one event or trauma. The VA examiner opined that the Veteran does not meet the criteria for a diagnosis of PTSD under DSM-V criteria.  The examiner did not address VA treatment records during the appeal period, which reflect psychiatric diagnoses such as depressive disorder and PTSD.

Because a preexisting psychiatric disorder was not noted at service entrance or examination, the burden shifts to VA to demonstrate by clear and unmistakable evidence both that a psychiatric disorder preexisted service and was not aggravated by service.  While there is some evidence indicating the preexistence of a psychiatric disability due to childhood trauma, the Board finds that the presumption of soundness has not been rebutted in this case because the evidence is not clear and unmistakable that a psychiatric disorder preexisted service.

Service treatment and/or personnel records do not specifically reflect a report of an assault incident in service.  The evidence shows that the Veteran was diagnosed with a left leg fracture and arthritis of his left hip during service and was placed on light duty until discharge.  In June 2003, VA physician diagnosed the Veteran with chronic PTSD based on his report of being beaten in service.  Based upon this evidence, and resolving reasonable doubt in the Veteran's favor, the Veteran's personal assault stressor is confirmed. 

The Board finds that the Veteran's PTSD stressor is adequate to support a diagnosis of PTSD, and there is competent medical evidence linking his current PTSD to his in-service stressor.  VA medical professionals have attributed his current major depression due his physical disabilities, including his service-connected left knee and left hip disabilities.  Accordingly, in light of the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disorder have been met.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55   (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is granted. 


REMAND

Service Connection for Right Hip Disability

The Board previously remanded the claim for service connection for a right hip disability.  The remand directed the RO to obtain a VA examination to address whether a current right hip disability is proximately due to, or aggravated by the Veteran's service-connected disabilities.  

A VA examination was obtained in March 2017.  The examiner diagnosed right hip strain.  The examiner opined that the strain may have resolved or improved.  The examiner further noted that the Veteran could have had a separate strain later in life.  The examiner noted that strains are acute self-limiting conditions which resolve.  

With regard to aggravation, the examiner opined that a right hip condition was not clearly and unmistakably aggravated in service.  The examiner did not address whether the right hip disability is worsened by the Veteran's service-connected left hip and left knee disabilities.  The Board notes that even though a strain may resolve, because it was diagnosed during the appeal period, it is considered a current disability.  Accordingly, it is necessary to remand the claim to obtain an addendum opinion.
TDIU

In the prior remand in February 2017, the Board directed the AMC/RO to obtain the Veteran's vocational rehabilitation file.  In correspondence dated in October 2016, the RO was advised that there was no record of vocational rehabilitation for the Veteran.  

It appears that additional records pertaining to his TDIU claim are still outstanding.   In February 2017, the Veteran submitted authorizations for records, including Virginia Western Community College Workforce Training, and Jefferson College of Health Sciences. To date, there has been no attempt to obtain the records.  The AMC/ RO should obtain the records identified by the Veteran.  The TDIU should then be readjudicated in light of the grant of service connection for an acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the case to the March 2017 VA examiner for an addendum opinion.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the March 2017 examination for preparation of a supplemental opinion addressing the issue of aggravation.  The claims file must be made available to the examiner for review in conjunction with the opinion.  If the March 2017 examiner is not available, the opinion should be provided by another qualified examiner.

a) After a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right hip strain is aggravated (permanently worsened) by his service-connected left knee or left ankle disability.

The examiner is advised that, because the Veteran was diagnosed with right hip strain during the appeal period, he is considered to have a current disability, even it is has resolved.  Therefore, the examiner should consider whether the right hip strain, which was present at any time during the appeal, was worsened by his left hip or left knee disability.

The examiner should provide a complete rationale for the opinion.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should state why it is not possible to provide an opinion.     

2.  Obtain the Veteran's records from Virginia Western Community College Workforce Training, Jefferson College of Health Sciences.  If necessary, current authorizations should be obtained.

3.  Undertake any other development that is warranted, to include obtaining appropriate VA examinations and opinions, if required. 

4.  Thereafter, readjudicate the claims for service connection for a right hip disability and TDIU.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and afford the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




